EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Ms. Catherine Voisinet on May 27, 2022.
The application has been amended as follows:

In the Claims
Claim 1 has been rewritten as follows:
--1. (Currently Amended) A workpiece processing device for processing a workpiece having an outwardly-convex curved-surface-shape surface, comprising:
a workpiece supporting unit, including a rotary table, configured to support the workpiece so that the workpiece is rotatable around a first axis;
a cutting unit having a blade configured to cut the surface of the workpiece supported by the workpiece supporting unit;
a sensor unit, including a sensor, configured to measure the surface of the workpiece; and
a control device, including a central processing unit, operatively connected to the workpiece supporting unit, the cutting unit, and the sensor unit, the control device configured to:
calculate a shape of the surface of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece from the sensor unit, and calculate a cutting position at which a groove is to be formed on the surface of the workpiece based on the calculated shape of the surface of the workpiece and an interval of a plurality of grooves, including the groove, to be formed on the surface of the workpiece; and
for each groove of the plurality of grooves, relatively move the workpiece supporting unit and the cutting unit based on the cutting position that is calculated, thereby forming the groove of the plurality of grooves on the surface of the workpiece.--.

Claims 3-5 have been rewritten as follows:
--3. (Currently Amended) The workpiece processing device according to claim 1, wherein
the control device is further configured to rotate the workpiece around the first axis based on the shape of the surface of the workpiece and the cutting position at which the respective groove of the plurality of grooves is to be formed on the surface of the workpiece so that the cutting position matches a vertex in a direction along a second axis which is perpendicular to the first axis and parallel to an incision direction of the blade, such that the relative movement of unit forms respective groove at the cutting position.

4. (Currently Amended) The workpiece processing device according to claim 3, wherein
the control device is further configured to:
calculate a normal line to the surface of the workpiece at the cutting position based on the shape of the surface of the workpiece, and
wherein, for each groove of the plurality of grooves, in the relative movement of the workpiece supporting unit and the cutting unit, the control device is further configured to rotate the workpiece around the first axis so that the normal line is parallel to the direction along the second axis which is perpendicular to the first axis and parallel to the incision direction of the blade, such that the relative movement of unit forms respective groove at the cutting position.
 
5. (Currently Amended) The workpiece processing device according to claim 3, wherein
the control device is further configured to:
calculate a tangent line to the surface of the workpiece at the cutting position based on the shape of the surface of the workpiece, and
wherein, for each groove of the plurality of grooves, in the relative movement of the workpiece supporting unit and the cutting unit, the control device is further configured to rotate the workpiece around the first axis so that the tangent line is perpendicular to the direction along the second axis which is perpendicular to the first axis and parallel to an incision direction of the blade, such that the relative movement of unit forms respective groove at the cutting position.--.

Claims 6-12 have been rewritten as follows:
--6. (Currently Amended) A workpiece processing device for processing a workpiece having an outwardly-convex curved-surface-shape surface, comprising:
a workpiece supporting unit, including a rotary table, configured to support the workpiece so that the workpiece is rotatable around a first axis;
a cutting unit having a blade configured to cut the surface of the workpiece supported by the workpiece supporting unit;
a sensor unit, including a sensor, configured to measure the surface of the workpiece; and
a control device, including a central processing unit, operatively connected to the workpiece supporting unit, the cutting unit, and the sensor unit, the control device configured to:
calculate a position of a vertex of the surface of the workpiece in a direction along a second axis which is perpendicular to the first axis and parallel to an incision direction of the blade based on a measurement result of the surface of the workpiece from the sensor unit, and detect positions of vertices, including the position of the vertex of the surface of the workpiece, at a plurality of rotation positions to which the workpiece is rotated around the first axis from a reference rotation position of the workpiece by predetermined rotation angles;
calculate positions of a plurality of points on the surface of the workpiece at the reference rotation position based on the positions of the vertices at the plurality of rotation positions and the rotation angles from the reference rotation position, and calculate a surface shape function representing a shape of the surface of the workpiece based on the positions of the plurality of points; and
relatively move the workpiece supporting unit and the cutting unit in the incision direction of the blade based on the surface shape function representing the calculated shape of the surface of the workpiece that is calculated, thereby forming each groove of a plurality of grooves on the surface of the workpiece.

7. (Currently Amended) The workpiece processing device according to claim 1, further comprising
a fixing surface of the workpiece supporting unit on which the workpiece is to be fixed 
wherein the fixing surface is movable to adjust the incision direction of the blade with respect to the workpiece.

8. (Currently Amended) A workpiece processing method for processing a workpiece having an outwardly-convex curved-surface-shape surface, comprising:
supporting the workpiece on a workpiece supporting unit, including a rotary table, so that the workpiece is rotatable around a first axis;
measuring the surface of the workpiece by a sensor unit, including a sensor, calculating a shape of the surface of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece from the sensor unit, and calculating a cutting position at which a groove is to be formed on the surface of the workpiece based on the calculated shape of the surface of the workpiece and an interval of a plurality of grooves, including the groove, to be formed on the surface of the workpiece; and
relatively moving the workpiece supporting unit and a [[the]] blade based on the cutting position, thereby forming the groove on the surface of the workpiece.

9. (Currently Amended) The workpiece processing method according to claim 8, wherein said relatively moving the workpiece supporting unit and the blade includes:
rotating the workpiece around the first axis based on the shape of the surface of the workpiece and the cutting position at which the groove is to be formed on the surface of the workpiece so that the cutting position matches a vertex in a direction along a second axis which is perpendicular to the first axis and parallel to an incision direction of the blade, and
relatively moving the workpiece supporting unit and the blade in an incision direction of the blade 

10. (Currently Amended) A workpiece processing method for processing a workpiece having an outwardly-convex curved-surface-shape surface, comprising:
supporting the workpiece on a workpiece supporting unit, including a rotary table, so that the workpiece is rotatable around a first axis;
calculating a position of a vertex of the surface of the workpiece in a direction along a second axis, which is perpendicular to the first axis and parallel to an incision direction of a [[the]] blade, based on a measurement result of a sensor unit, including a sensor, wherein positions of vertices, including the position of the vertex of the surface of the workpiece, at a plurality of rotation positions to which the workpiece is rotated around the first axis from a reference rotation position of the workpiece by predetermined rotation angles are detected;
calculating positions of a plurality of points on the surface of the workpiece at the reference rotation position based on the positions of the vertices at the plurality of rotation positions and the rotation angles from the reference rotation position, and calculating a surface shape function representing a shape of the surface of the workpiece based on the positions of the plurality of points; and
relatively moving the workpiece supporting unit and the blade in the incision direction of the blade based on the surface shape function representing the calculated shape of the surface of the workpiece, thereby forming a groove of a plurality of grooves on the surface of the workpiece.

11. (Currently Amended) The workpiece processing method according to claim 6, wherein
the control device is configured to:
calculate a cutting position at which one of the plurality of to be formed on the surface of the workpiece based on the surface shape function and an interval of the plurality of grooves to be formed on the surface of the workpiece; and
wherein, for each groove of the plurality of grooves, in the relative movement of the workpiece supporting unit and the blade the blade respective groove 

12. (Currently Amended) The workpiece processing method according to claim 10, further including:
calculating a cutting position at which one of the plurality of to be formed on the surface of the workpiece based on the surface shape function and an interval of the plurality of grooves to be formed on the surface of the workpiece; and
wherein, for each groove of the plurality of grooves, in the relative movement of the workpiece supporting unit and the blade, relatively moving the workpiece supporting unit and the blade respective groove 
 
In the Specification
Paragraph 0001,	line 1, --a-- has been inserted before “workpiece”;
			line 2, --a-- has been inserted before “workpiece”.
Paragraph 0009,	line 2, --a-- has been inserted before “workpiece”.
Paragraph 0031,	line 5, “the motor” has been changed to --a motor--.
Paragraph 0032,	line 4, “A Z table” has been changed to --The Z table--.
Paragraph 0033,	lines 3-4 have been rewritten as follows:
-- motor (not illustrated). The blade 24 is held in parallel to a ZX plane. The to be used is [[used]] an electrodeposition blade obtained by electrodepositing diamond abrasive grains or--.
Paragraph 0034,	line 3 has been rewritten as follows:
-- the workpiece W. The that may be used, for example, is a laser--.
Paragraph 0129,	line 5, “control” has been changed to --controls--.

Remarks
The changes to the claims above have been made for further clarity and are not considered to alter the scope of the claimed invention.
The changes to the specification above have been made to correct informalities and/or for further clarity.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Double Patenting
For the record, the following is a double patenting rejection that would have been made but has been obviated by the Terminal Disclaimer filed on May 27, 2022, which is Terminal Disclaimer has been approved.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7 of the instant application would have been provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/187,538 (hereafter referred to as the “reference application”); note the claims 4, 5, and 7 of the instant application correspond or substantially correspond to claims 2-4 of the reference application. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all elements of claims 1-4 of the reference application are found in claims 1-5 and 7 of the instant application. The differences between claims 1-5 and 7 of the instant application and claims 1-4 of the reference application lies in the fact that the claims of the instant invention include many more features/steps/capabilities and are thus more specific than claims 1-4 of the reference application. Thus claims 1-5 and 7 of the instant application are in effect a “species” of the “generic” invention of claims 1-4 of the reference application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-4 of the reference application are anticipated by claims 1-5 and 7 of the instant application, they are not patentably distinct from claims 1-5 and 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-12 of the instant application would have been provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23, and 25-27 of copending parent Application No. 17/270,388 (hereafter referred to as the “parent application”); note the claim 7 of the instant application corresponds or substantially corresponds to claim 26 of the parent application.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the parent application and would be covered by any patent granted on that parent application since the parent application and the instant application are claiming common subject matter, as follows: the claims of the instant application and those of the parent application are merely alternative ways of claiming substantially the same control structure for performing the same function of processing a workpiece; specifically, forming a groove in the workpiece in the same or substantially the same manner. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the parent application.
Claim 8-10 and 12 of the instant application would have been provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/334,337 (hereafter referred to as the “reference application”).
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the claims of the instant application and those of the reference application are merely alternative ways of claiming substantially the same control structure for performing the same function of processing a workpiece; specifically, forming a groove in the workpiece in the same or substantially the same manner. Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the reference application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
May 31, 2022